                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND

FRENCHIE JOHNSON                                             :
                                                             :
       Plaintiff,                                            :
                                                             :
v.                                                           :   Case No.: 8:21-cv-00799
                                                             :
FEDCHOICE CREDIT UNION SERVICE                               :
ORGANIZATION, LLC et al.                                     :
                                                             :
       Defendants.                                           :



               EXPERIN INFORMATION SOLUTIONS, INC.’S
      ANSWER AND AFFIRMATIVE DEFENSES TO PLAINTIFF’S COMPLAINT

       NOW COMES Defendant Experian Information Solutions, Inc. (“Experian”), by its

undersigned counsel, and in answer to the Complaint, states as follows:

       Experian denies, generally and specifically, any and all allegations in the Complaint not

specifically admitted in the paragraphs below. Experian further states that it lacks knowledge or

information sufficient to form a belief about the truth or falsity of any and all allegations as they

relate to any other defendants or the actions of third parties and therefore denies the same.

Experian further states that its investigation of the present matter is ongoing. Accordingly,

Experian reserves the right to amend this answer. In response to the numbered paragraphs in the

Complaint, Experian states as follows:

                                PRELIMINARY STATEMENT

       1.      In response to paragraph 1 of the Complaint, Experian states that paragraph 1

contains allegations to which no response is required. To the extent the Court deems any answer

to be necessary, Experian denies, generally and specifically, each and every allegation of

paragraph 1 of the Complaint.
       2.     In response to paragraph 2 of the Complaint, Experian states that paragraph 2

contains allegations to which no response is required. To the extent the Court deems any answer

to be necessary, Experian denies, generally and specifically, each and every allegation of

paragraph 2 of the Complaint.

       3.     In response to paragraph 3 of the Complaint, Experian states that paragraph 3

contains allegations to which no response is required. To the extent the Court deems any answer

to be necessary, Experian denies, generally and specifically, each and every allegation of

paragraph 3 of the Complaint.

       4.     In response to paragraph 4 of the Complaint, Experian states that paragraph 4

contains allegations to which no response is required. To the extent the Court deems any answer

to be necessary, Experian denies, generally and specifically, each and every allegation of

paragraph 4 of the Complaint.

       5.     In response to paragraph 5 of the Complaint, Experian admits that Plaintiff

purports to set forth portions of the Fair Credit Reporting Act (“FCRA”) 15 U.S.C. §§ 1681 et

seq., which speaks for itself, and denies any allegations inconsistent therewith. Except as

specifically admitted, Experian denies, generally and specifically, each and every remaining

allegation of paragraph 5 of the Complaint.

       6.     In response to paragraph 6 of the Complaint, Experian states that paragraph 6

contains allegations to which no response is required. To the extent the Court deems any answer

to be necessary, Experian denies, generally and specifically, each and every allegation of

paragraph 6 of the Complaint.

       7.     In response to paragraph 7 of the Complaint, Experian states that paragraph 7

contains allegations to which no response is required. To the extent the Court deems any answer


                                              2
to be necessary, Experian denies, generally and specifically, each and every allegation of

paragraph 7 of the Complaint.

       8.      In response to paragraph 8 of the Complaint, Experian admits that Plaintiff

purports to set forth portions of the FCRA, which speaks for itself, and denies any allegations

inconsistent therewith. Except as specifically admitted, Experian denies, generally and

specifically, each and every remaining allegation of paragraph 8 of the Complaint.

       9.      In response to paragraph 9 of the Complaint, Experian denies it harmed Jeffrey

Bartz [sic] or Plaintiff either willfully or negligently and denies that it violated the common law or

the FCRA. As to the allegations pertaining to the other defendant, Experian lacks knowledge or

information sufficient to form a belief about the truth or falsity of the allegations and therefore

denies the same.

                                          JURISDICTION

       10.     In response to paragraph 10 of the Complaint, Experian admits that Plaintiff has

alleged jurisdiction pursuant to the FCRA, 15 U.S.C. § 1681p, and 28 U.S.C. § 1367. Experian

states that this is a legal conclusion, which is not subject to denial or admission.

                                              PARTIES

       11.     In response to paragraph 11 of the Complaint, Experian admits that, upon

information and belief, Plaintiff is a natural person and “consumer” as defined by 15 U.S.C. §

1681a(c). Except as specifically admitted, Experian lacks knowledge or information sufficient to

form a belief as to the truth or falsity of the allegations contained in paragraph 11 of the

Complaint, and, on that basis, denies, generally and specifically, each and every remaining

allegation of paragraph 11 of the Complaint.




                                                   3
       12.     In response to paragraph 12 of the Complaint, Experian states that it lacks

knowledge or information sufficient to form a belief about the truth or falsity of the allegations in

paragraph 12 of the Complaint and therefore denies the same.

       13.     In response to paragraph 13 of the Complaint, Experian admits that it is an Ohio

corporation with its principal place of business in Costa Mesa, California, and that it is qualified

to do business and conducts business in the State of Maryland.

       14.     In response to paragraph 14 of the Complaint, Experian admits that it is a

“consumer reporting agency” as defined by 15 U.S.C. § 1681a(f) of the FCRA and, as such, issues

consumer reports as defined by 15 U.S.C. § 1681a(d).

       15.     In response to paragraph 15 of the Complaint, Experian admits that it issues

consumer reports as defined by 15 U.S.C. § 1681a(d).

                                  FACTUAL ALLEGATIONS

        16.    In response to paragraph 16 of the Complaint, Experian states that paragraph 16

contains allegations to which no response is required. To the extent the Court deems any answer

to be necessary, Experian denies, generally and specifically, each and every allegation of

paragraph 16 of the Complaint.

       17.     In response to paragraph 17 of the Complaint, Experian states that paragraph 17

contains allegations to which no response is required. To the extent the Court deems any answer

to be necessary, Experian denies, generally and specifically, each and every allegation of

paragraph 17 of the Complaint.

       18.     In response to paragraph 18 of the Complaint, Experian states that paragraph 18

contains allegations to which no response is required. To the extent the Court deems any answer




                                                 4
to be necessary, Experian denies, generally and specifically, each and every allegation of

paragraph 18 of the Complaint.

        19.    In response to paragraph 19 of the Complaint, Experian admits that Plaintiff

purports to summarize portions of the FCRA, which speaks for itself, and denies any allegations

inconsistent therewith. Except as specifically admitted, Experian denies, generally and

specifically, each and every remaining allegation of paragraph 19 of the Complaint.

       20.     In response to paragraph 20 of the Complaint, Experian states that paragraph 20

contains allegations to which no response is required. To the extent the Court deems any answer

to be necessary, Experian denies, generally and specifically, each and every allegation of

paragraph 20 of the Complaint.

       21.     In response to paragraph 21 of the Complaint, Experian states that paragraph 21

contains allegations to which no response is required. To the extent the Court deems any answer

to be necessary, Experian denies, generally and specifically, each and every allegation of

paragraph 21 of the Complaint.

        22.    In response to paragraph 22 of the Complaint, Experian admits that Plaintiff

purports to describe the legal obligations placed on furnishers by the FCRA, which speaks for

itself, and denies any allegations inconsistent therewith. In response to the remaining allegations

of paragraph 22, Experian states that no response is required. To the extent the Court deems any

answer to be necessary, Experian denies, generally and specifically, each and every remaining

allegation of paragraph 22 of the Complaint.

       23.     In response to paragraph 23 of the Complaint, Experian states that paragraph 23

contains allegations to which no response is required. To the extent the Court deems any answer




                                                5
to be necessary, Experian denies, generally and specifically, each and every allegation of

paragraph 23 of the Complaint.

       24.     In response to paragraph 24 of the Complaint, Experian states that paragraph 24

contains allegations to which no response is required. To the extent the Court deems any answer

to be necessary, Experian denies, generally and specifically, each and every allegation of

paragraph 24 of the Complaint.

       25.     In response to paragraph 25 of the Complaint, Experian denies, generally and

specifically, each and every allegation contained therein that relates to Experian. As to the

allegations in paragraph 25 that relate to other defendants, Experian lacks knowledge or

information sufficient to form a belief about the truth or falsity of such allegations and therefore

denies the same.

       26.     In response to paragraph 26 of the Complaint, Experian denies, generally and

specifically, each and every allegation contained therein.

        27.    In response to paragraph 27 of the Complaint, Experian denies, generally and

specifically, each and every allegation contained therein.

        28.    In response to paragraph 28 of the Complaint, Experian states that it lacks

knowledge or information sufficient to form a belief about the truth or falsity of the allegations

contained therein and therefore denies the same.

        29.    In response to paragraph 29 of the Complaint, Experian denies, generally and

specifically, each and every allegation contained therein.

        30.    In response to paragraph 30 of the Complaint, Experian denies, generally and

specifically, each and every allegation contained therein.




                                                   6
                                BALANCE DUE INACCURACY

        31.    In response to paragraph 31 of the Complaint, Experian denies, generally and

specifically, each and every allegation contained therein that relates to Experian. As to the

allegations in paragraph 31 that relate to the other defendant, Experian lacks knowledge or

information sufficient to form a belief about the truth or falsity of such allegations and therefore

denies the same.

        32.    In response to paragraph 32 of the Complaint, Experian denies, generally and

specifically, each and every allegation contained therein that relates to Experian. As to the

allegations in paragraph 32 that relate to the other defendant, Experian lacks knowledge or

information sufficient to form a belief about the truth or falsity of such allegations and therefore

denies the same.

        33.    In response to paragraph 33 of the Complaint, Experian denies, generally and

specifically, each and every allegation contained therein.

        34.    In response to paragraph 34 of the Complaint, Experian denies, generally and

specifically, each and every allegation contained therein.

        35.    In response to paragraph 35 of the Complaint, Experian denies, generally and

specifically, each and every allegation contained therein.

        36.    In response to paragraph 36 of the Complaint, Experian denies, generally and

specifically, each and every allegation contained therein.

                                     COUNT I
                    VIOLATION OF 15 U.S.C. § 1681e(b) BY EXPERIAN

        37.    In response to paragraph 37 of the Complaint, Experian incorporates by reference

its responses to paragraphs 1 through 36 of the Complaint as if fully set out herein.



                                                 7
        38.    In response to paragraph 38 of the Complaint, Experian admits that Plaintiff

purports to set forth portions of the FCRA, which speaks for itself, and denies any allegations

inconsistent therewith.

        39.    In response to paragraph 39 of the Complaint, Experian admits that it is a

“consumer reporting agency” as defined by 15 U.S.C. § 1681a(f) of the FCRA.

        40.    In response to paragraph 40 of the Complaint, Experian admits that Plaintiff

purports to set forth portions of the FCRA, which speaks for itself, and denies any allegations

inconsistent therewith.

        41.    In response to paragraph 41 of the Complaint, Experian admits that Plaintiff

purports to set forth portions of the FCRA, which speaks for itself, and denies any allegations

inconsistent therewith.

        42.    In response to paragraph 42 of the Complaint, Experian admits that Plaintiff

purports to set forth portions of the FCRA, which speaks for itself, and denies any allegations

inconsistent therewith.

        43.    In response to paragraph 43 of the Complaint, Experian denies, generally and

specifically, each and every allegation contained therein.

        44.    In response to paragraph 44 of the Complaint, Experian denies, generally and

specifically, each and every allegation contained therein.

        45.    In response to paragraph 45 of the Complaint, Experian states that paragraph 45

contains allegations to which no response is required. To the extent the Court deems any answer

to be necessary, Experian denies, generally and specifically, each and every allegation of

paragraph 45 of the Complaint.




                                                 8
        46.    In response to paragraph 46 of the Complaint, Experian denies, generally and

specifically, each and every allegation contained therein.

        47.    In response to paragraph 47 of the Complaint, Experian denies, generally and

specifically, each and every allegation contained therein.

        48.    In response to paragraph 48 of the Complaint, Experian admits that Plaintiff

purports to describe portions of the FCRA, which speaks for itself, and denies any allegations

inconsistent therewith. Except as specifically admitted, Experian denies, generally and

specifically, each and every remaining allegation of paragraph 48 of the Complaint.

        49.    In response to paragraph 49 of the Complaint, Experian denies, generally and

specifically, each and every allegation contained therein.

        50.    In response to paragraph 50 of the Complaint, Experian admits that Plaintiff

purports to describe portions of the FCRA, which speaks for itself, and denies any allegations

inconsistent therewith. Except as specifically admitted, Experian denies, generally and

specifically, each and every remaining allegation of paragraph 50 of the Complaint.

        51.    In response to paragraph 51 of the Complaint, Experian denies that its conduct,

action, or inaction was willful or negligent. Experian denies, generally and specifically, each and

every remaining allegation of paragraph 51 of the Complaint.

        52.    In response to paragraph 52 of the Complaint, Experian denies that Plaintiff

suffered any damages as a result of Experian. Experian further denies, generally and specifically,

each and every remaining allegation of paragraph 52 of the Complaint that relates to Experian.

        53.    In response to paragraph 53 of the Complaint, Experian denies that Plaintiff

suffered any damages as a result of Experian. Experian further denies, generally and specifically,

each and every remaining allegation of paragraph 53 of the Complaint that relates to Experian.


                                                 9
        54.    In response to paragraph 54 of the Complaint, Experian denies that its conduct,

action or inaction was willful or negligent. Experian further denies that Experian is entitled to any

damages or attorneys’ fees whatsoever pursuant to 15 U.S.C. § 1681o from Experian. Experian

denies, generally and specifically, each and every remaining allegation of paragraph 54 of the

Complaint that relates to Experian.

        55.    In response to paragraph 55 of the Complaint, Experian denies that its conduct,

action or inaction was willful or negligent. Experian further denies that Plaintiff is entitled to any

damages or attorneys’ fees whatsoever pursuant to 15 U.S.C. § 1681n from Experian. Experian

denies, generally and specifically, each and every remaining allegation in paragraph 55 of the

Complaint.

        56.    In response to paragraph 56 of the Complaint, Experian denies, generally and

specifically, each and every allegation contained therein that relates to Experian.

                                     COUNT II
                      VIOLATION OF 15 U.S.C. § 1681i BY EXPERIAN

        57.    In response to paragraph 57 of the Complaint, Experian incorporates by reference

its responses to paragraphs 1 through 56 of the Complaint as if fully set out herein.

        58.    In response to paragraph 58 of the Complaint, Experian admits that Plaintiff

purports to set forth portions of the FCRA, which speaks for itself, and denies any allegations

inconsistent therewith.

        59.    In response to paragraph 59 of the Complaint, Experian admits that Plaintiff

purports to set forth portions of the FCRA, which speaks for itself, and denies any allegations

inconsistent therewith.




                                                 10
        60.    In response to paragraph 60 of the Complaint, Experian admits that Plaintiff

purports to set forth portions of the FCRA, which speaks for itself, and denies any allegations

inconsistent therewith.

        61.    In response to paragraph 61 of the Complaint, Experian denies, generally and

specifically, each and every allegation contained therein that relates to Experian.

        62.    In response to paragraph 62 of the Complaint, Experian denies that its conduct,

action or inaction was willful or negligent. Experian denies, generally and specifically, each and

every remaining allegation of paragraph 62 of the Complaint that relates to Experian.

        63.    In response to paragraph 63 of the Complaint, Experian states that the allegations

are so vague and ambiguous as pled that Experian is without knowledge or information sufficient

to form a belief as to the truth of the allegations contained therein, and on that basis Experian

denies, generally and specifically, each and every allegation of paragraph 63 of the Complaint.

        64.    In response to paragraph 64 of the Complaint, Experian states that the allegations

are so vague and ambiguous as pled that Experian is without knowledge or information sufficient

to form a belief as to the truth of the allegations contained therein, and on that basis Experian

denies, generally and specifically, each and every allegation of paragraph 64 of the Complaint.

        65.    In response to paragraph 65 of the Complaint, Experian denies that Plaintiff

suffered any damages as a result of Experian. Experian further denies, generally and specifically,

each and every remaining allegation of paragraph 65 of the Complaint.

        66.    In response to paragraph 66 of the Complaint, Experian denies that Plaintiff

suffered any damages as a result of Experian. Experian further denies, generally and specifically,

each and every remaining allegation of paragraph 66 of the Complaint.




                                                 11
        67.    In response to paragraph 67 of the Complaint, Experian denies that its conduct,

action or inaction was willful or negligent. Experian further denies that Plaintiff is entitled to any

damages or attorneys’ fees whatsoever pursuant to 15 U.S.C. § 1681o from Experian. Experian

denies, generally and specifically, each and every remaining allegation of paragraph 67 of the

Complaint.

        68.    In response to paragraph 68 of the Complaint, Experian denies that its conduct,

action or inaction was willful or negligent. Experian further denies that Plaintiff is entitled to any

damages or attorneys’ fees whatsoever pursuant to 15 U.S.C. § 1681n from Experian. Experian

denies, generally and specifically, each and every remaining allegation of paragraph 68 of the

Complaint.

                                    COUNT III
                  VIOLATION OF 15 U.S.C. § 1681s-2(b) BY FEDCHOICE

        69.    The claims set forth in Paragraphs 69-73 of the Complaint are not asserted against

Experian thus no response is required. To the extent a response is required, Experian lacks

knowledge or information sufficient to form a belief about the truth or falsity of the allegations

and therefore denies the same.

                                        COUNT IV
                                 DEFAMATION BY FEDCHOICE

        70.    The claims set forth in Paragraphs 74-82 of the Complaint are not asserted against

Experian thus no response is required. To the extent a response is required, Experian lacks

knowledge or information sufficient to form a belief about the truth or falsity of the allegations

and therefore denies the same.




                                                 12
                                         PRAYER FOR RELIEF

       In response to the unnumbered paragraph in the Complaint beginning “WHEREFORE,”

Experian denies, generally and specifically, that Plaintiff is entitled to judgment against or any

relief whatsoever from Experian.

                                       JURY TRIAL DEMANDED

       Experian admits that Plaintiff has demanded a trial by jury on all issues so triable.

Experian states that the propriety of this demand is a legal conclusion not subject to denial or

admission.

                  DEFENDANT EXPERIAN’S AFFIRMATIVE DEFENSES

                               FIRST AFFIRMATIVE DEFENSE
                                  (Failure To State A Claim)

       Plaintiff’s claims fail to the extent that the Complaint, and each cause of action thereof,

fails to set forth facts sufficient to state a claim upon which relief may be granted against Experian

and fails to state facts sufficient to entitle Plaintiff to the relief sought, or to any other relief

whatsoever from Experian.

                             SECOND AFFIRMATIVE DEFENSE
                               (Truth/Accuracy of Information)

       Plaintiff’s claims fail to the extent that they are barred because all information Experian

communicated to any third person regarding Plaintiff was true.

                              THIRD AFFIRMATIVE DEFENSE
                                  (Compliance/Good Faith)

       Plaintiff’s claims fail to the extent that, at all relevant times with respect to Plaintiff,

Experian acted in good faith and complied fully with the FCRA and relevant state laws and has

followed reasonable procedures to assure the maximum possible accuracy of its credit reports.


                                                 13
                             FOURTH AFFIRMATIVE DEFENSE
                               (Intervening Superseding Cause)

       Plaintiff’s claims fail to the extent that Plaintiff’s purported damages, which Experian

continues to deny, were the results of acts or omissions of third persons and/or other parties over

whom Experian had neither control nor responsibility.

                               FIFTH AFFIRMATIVE DEFENSE
                                      (Proximate Cause)

       Plaintiff’s claims fail to the extent that Plaintiff’s purported damages were the direct and

proximate result of the conduct of Plaintiff or others.

                               SIXTH AFFIRMATIVE DEFENSE
                                     (Punitive Damages)

       Plaintiff’s claim for punitive damages fails to the extent that the Complaint fails to state a

claim for relief for punitive damages. Additionally, Experian states that punitive damages violate

its constitutional rights under the Constitution of the United States of America and the

Constitution of Maryland.

                             SEVENTH AFFIRMATIVE DEFENSE
                                (Statute of Limitations/Laches)

       Plaintiff’s claims fail to the extent that they are barred by the applicable statutes of

limitation, including but not limited to 15 U.S.C. § 1681p or by the doctrine of laches.

                              EIGHTH AFFIRMATIVE DEFENSE
                                     (Indemnification)

       Experian is informed and believes and thereon alleges that any purported damages

allegedly suffered by Plaintiff are the results of the acts or omissions of third persons over whom

Experian had neither control nor responsibility.




                                                   14
                              NINTH AFFIRMATIVE DEFENSE
                                (Failure to Mitigate Damages)

       Plaintiff has failed to mitigate his damages.

                             TENTH AFFIRMATIVE DEFENSE
                              (Contributory/Comparative Fault)

       Experian is informed and believes and thereon alleges that any alleged damages sustained

by Plaintiff were, at least in part, caused by the actions of Plaintiff himself and resulted from

Plaintiff’s own negligence which equaled or exceeded any alleged negligence or wrongdoing by

Experian.

                           ELEVENTH AFFIRMATIVE DEFENSE
                                     (Immunity)

       Plaintiff’s defamation claims are barred by the qualified immunity of 15 U.S.C. §

1681h(e).

                           TWELFTH AFFIRMATIVE DEFENSE
                                    (Preemption)

       Plaintiff’s state law and common law claims are pre-empted by the Fair Credit Reporting

Act.

                         THIRTEENTH AFFIRMATIVE DEFENSE
                           (Right To Assert Additional Defenses)

       Experian reserves the right to assert additional affirmative defenses at such time and to

such extent as warranted by discovery and the factual developments in this case.

WHEREFORE, Defendant Experian Information Solutions, Inc. prays as follows:

       (1)    That Plaintiff takes nothing by virtue of the Complaint herein and that this action

              be dismissed in its entirety;

       (2)    For costs of suit and attorneys’ fees herein incurred; and

                                                 15
      (3)    For such other and further relief as the Court may deem just and proper.



Dated: June 11, 2021                               SHULMAN, ROGERS, GANDAL,
                                                   PORDY & ECKER, P.A.

                                                   /s/ Joy C. Einstein
                                                   Joy C. Einstein, Bar No. 19325
                                                   12505 Park Potomac Avenue, 6th Floor
                                                   Potomac, Maryland 20854-6803
                                                   Telephone: (301) 945-9250
                                                   Facsimile: (301) 230-2891
                                                   Email: jeinstein@shulmanrogers.com

                                                   Counsel for Defendant Experian
                                                   Information Solutions, Inc.




                                              16
                              CERTIFICATE OF SERVICE

       I hereby certify that on June 11, 2021, I served via ECF a copy of the foregoing Answer
and Affirmative Defenses to the following:

       Kevin Williams
       Law Office of Kevin Williams, LLC
       8402 Colesville Road, Suite 1100
       Counsel for Plaintiff



                                                  /s/ Joy C. Einstein
                                           Joy C. Einstein
